DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 2/4/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
The term “close” in claims 4, 7, 9, and 11 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not apparent what is required by “close contact” as used in the claims.  Clarification is necessary.  For purposes of examination any contact or touching is considered to read on the limitation in question.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,455,167 to Inoue.
Regarding claim 15 Inoue discloses a partition plate of a container (25 figure 3), comprising: a first portion formed to be disposed between a light emitting part of a detector and a light receiving part of the detector (see figure 3), wherein the partition plate has a thickness greater than a thickness of a substrate (the plate is useable with a consumable that meets this language and thus the art reads on the claim), and the partition plate is accommodated, instead of a consumable, in a container for accommodating the consumable to be disposed or disposed in a substrate processing space (see figure 2, also note this language defines the use rather than the structure of the plate).  It is noted that the claim defines the structure in terms of the article handled but the article being handled is not required by the claim and no particular size limitation is thus required.  See MPEP 2114 and 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,455,167 to Inoue.

Inoue does not explicitly disclose a fixer configured to fix the container so that the consumables are arranged on a transfer path to be loaded into and unloaded from the multiple holding portions.
That said FOUP and other such wafer pods are well known (and standardized) and contain such fixing features to allow them to be secured to load ports of wafer processing systems.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Inoue to include a fixer configured to fix the container so that the consumables are arranged on a transfer path to be loaded into and unloaded from the multiple holding portions, as well known in the art to allow the storage device to be secured to load ports of wafer processing systems.  
Regarding claims 2, 3 and 6 Inoue reads on the claims because the partition plate can be used with substrates or consumables that would meet the claim language.  It is noted that the claims define the structure in terms of the article handled but the article being handled is not required by the claims and no particular size limitation is thus required.  See MPEP 2114 and 2115.

Regarding claims 5, 8, 10 and 12-14 Inoue discloses the first portion is formed to be disposed between two notches having shapes corresponding to shapes of the light emitting part and the light receiving part, respectively (see figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,219,802 is of particular note as it shows an insert/plate that is fitted into a slot within a wafer storage apparatus similar to the claimed structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619